Cite as 2014 Ark. 80

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-59

BRYANT E. TURNER                                 Opinion Delivered February   20, 2014
                                 APPELLANT
                                                 MOTION TO BE RELIEVED AS
V.                                               ATTORNEY FOR APPELLANT

STATE OF ARKANSAS
                                  APPELLEE

                                                 MOTION GRANTED.


                                      PER CURIAM

       Appellant, Bryant E. Turner, was convicted by a Faulkner County Circuit Court jury

of aggravated robbery and theft of property with a firearm enhancement and was sentenced

to life imprisonment. An appeal from the judgment has been lodged in this court. Turner

is represented on appeal by Karen Walker, a full-time public defender. Ms. Walker now asks

that she be relieved as counsel on the ground that she is ineligible for compensation for

services as appellate counsel.

       Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

persons employed as full-time public defenders who are not provided a state-funded secretary

are eligible to seek compensation for appellate work. Counsel here affirms that she is a full-

time public defender with a full-time, state-funded secretary. Under these circumstances, she

is not entitled to be paid for services in this appeal, and her request to be relieved is well

founded. See Rhodes v. State, 2009 Ark. 138, 297 S.W.3d 551 (per curiam).
                                     Cite as 2014 Ark. 80

       Therefore, we grant Ms. Walker’s motion to be relieved, and we appoint attorney

Brianne Franks to represent the appellant. Our clerk is directed to set a new briefing schedule

for the appeal.

       Motion granted.




                                              2                                    CR-14-59